                                                                                           FILED
                                                                                  2020 Feb-24 PM 04:41
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

CATLIN SYNDICATED LIMITED,                    ]
                                              ]
        Plaintiff,                            ]
                                              ]
v.                                            ]            4:16-cv-01331-ACA
                                              ]
RAMUJI, LLC, et al.,                          ]
                                              ]
        Defendants.                           ]

                     MEMORANDUM OPINION AND ORDER

        Before the court is a motion for reconsideration filed by Third-Party

Defendants Randy Jones & Associates, Inc. (“RJA”) and Jon Pair (collectively, the

“Agency Defendants”). (Doc. 371). The Agency Defendants ask this court to

reconsider its opinion and order granting in part and denying in part their motion for

summary judgment against Defendant-Third Party Plaintiff Ramuji, LLC. (See Doc.

357).

        Because the court agrees that the previous memorandum opinion failed to

address an argument that the Agency Defendants raised, the court GRANTS the

motion for reconsideration. Moreover, on reconsideration, the court agrees that

summary judgment is appropriate on Ramuji’s breach of contract claim. Because

Ramuji signed the application containing the misrepresentations that led to the

rescission of its insurance policy, Ramuji cannot show that the Agency Defendants’
actions caused its damages.        Accordingly, the court GRANTS the Agency

Defendants’ motion for summary judgment on the breach of contract claim. (Doc.

279).

        I.    BACKGROUND

        In deciding a motion for summary judgment, the court “draw[s] all inferences

and review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).

        The court described the facts underlying this part of the case in detail in its

previous memorandum opinion, and will not repeat them all here. (See Doc. 357 at

4–7). Essentially, Ramuji contracted with the Agency Defendants to procure a

commercial insurance policy covering a motel that Ramuji owned. Taken in the

light most favorable to Ramuji, the evidence shows that although Ramuji disclosed

certain judgments and liens against it, the Agency Defendants misrepresented on the

insurance application that Ramuji had no judgments or liens.             The Agency

Defendants also failed to disclose on the application the identity of Ramuji’s

mortgagee, People’s Independent Bank (“PIB”). The Agency Defendants had

Ramuji’s sole member, Suresh Desai, sign the signature page of the application,

although he did not read the content of the application because they did not give

those pages to him. An insurer issued a policy covering the motel, but after a fire


                                           2
damaging the motel, the insurer learned of the misrepresentations on the application

and rescinded the policy, leaving Ramuji (and PIB) without compensation from that

policy.

       After the insurer filed a declaratory judgment lawsuit against Ramuji, Ramuji

asserted third party claims against the Agency Defendants. (Doc. 167 at 13–19).

Count Three of the third party complaint was a claim for breach of contract. (Id. at

16–17). Ramuji alleged that although the Agency Defendants contracted with

Ramuji to procure an insurance policy that would protect the motel, their failure to

ensure that the application was filled out correctly resulted in the insurer’s rescission

of the policy, leaving both Ramuji and PIB unprotected by property insurance. (Id.).

       The Agency Defendants and Ramuji filed cross-motions for summary

judgment. (Docs. 269, 279). Despite a briefing schedule entered by the court (doc.

280), the Agency Defendants filed convoluted pleadings, including one purporting

to be a reply in support of their motion and an untimely response in opposition to

Ramuji’s motion (doc. 304 at 1 & n.1).1 This heavily increased the burden on the

court in evaluating the cross-motions for summary judgment, making it very difficult

to keep track of disputed facts and issues.2


       1
         Although the court will not attempt to summarize the briefing on another set of cross-
motions for summary judgment under submission at the same time as this set of cross-motions, it
was even more convoluted. (See Docs. 266, 274, 291, 301, 310, 314 323, 324, 334, 339).
       2
        For instance, the initial order entered in this case sets out in detail how to brief motions
for summary judgment. (Doc. 3 at 15–19). Among those requirements, the initial order requires
                                                 3
       With that background in mind, the court has reviewed the briefs again. In the

Agency Defendants’ motion for summary judgment, they have a brief section

dedicated to the question of whether Ramuji can demonstrate causation on its breach

of contract claim. (Doc. 279 at 28–30). Although most of the section relates to

Ramuji’s claim that the failure to add PIB as a mortgagee was a breach of the

contract, one short paragraph argues that Ramuji caused its own damages by signing

the application. (Id. at 29). The Agency Defendant’s reply (which also served as its

only response to Ramuji’s motion for summary judgment) also mentioned the same

issue in passing. (Doc. 304 at 11). In response, Ramuji argued that even if Mr. Desai

had read the application and noticed the misrepresentations, the insurer would still

not have issued a policy covering Ramuji’s motel, and Ramuji would still be

uninsured. (Doc. 299 at 38–39).

       This court denied the Agency Defendants’ motion for summary judgment as

to the breach of contract claim. (Doc. 357 at 18–20). The court—faced with briefing

that required a chart to decipher—conflated the Agency Defendants’ causation and




the moving party to set out a statement of undisputed facts in separately numbered paragraphs, and
the non-moving party to dispute any of those facts “in separately numbered paragraphs that
coincide with those of the moving party’s claimed undisputed facts.” (Id. at 16–17). This
requirement allows the court to quickly discern what facts are in dispute. However, because the
Agency Defendants used their reply brief in support of their motion for summary judgment as a
response brief in opposition to Ramuji’s motion for summary judgment, their statement disputing
facts was responsive only to Ramuji’s response brief, not to its motion for summary judgment.
(See Doc. 269 at 2–7; Doc. 304 at 7–10).
                                                4
merger doctrine arguments and concluded that, because the merger doctrine did not

apply to this claim, summary judgment was inappropriate. (Id. at 19).

   I.      DISCUSSION

        The court will first address the Agency Defendants’ motion for

reconsideration and, after explaining why reconsideration is warranted, will move

on to the motion for summary judgment on Count Three.

        1. Motion for Reconsideration

        “[R]econsideration of an order is an extraordinary remedy and is employed

sparingly.” Rueter v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 440 F. Supp. 2d

1256, 1267–68 (N.D. Ala. 2006). Motions for reconsideration should not be a “knee-

jerk reaction to an adverse ruling.” Id. (quotation marks omitted). Neither should a

motion for reconsideration be “a platform to relitigate arguments previously

considered and rejected.” Id. at 1268 n.9. Rather, reconsideration is available only

“when a party presents the court with evidence of an intervening change in

controlling law, the availability of new evidence, or the need to correct clear error

or manifest injustice.” Summit Medical Center of Alabama, Inc. v. Riley, 284

F. Supp. 2d 1350, 1355 (M.D. Ala. 2003).

        In their motion for reconsideration, the Agency Defendants reiterate several

of arguments that this court has already considered and rejected, including the

application of the merger doctrine to the breach of contract claim at issue. (See Doc.


                                          5
371 at 4 n.3, 8–10). The court will not reconsider those arguments. See Rueter, 440

F. Supp. 2d at 1268 n.9.

      However, the Agency Defendants also point out that they raised an argument

in their briefing that this court did not address—the argument that because Ramuji

signed the application, it is responsible for its own damages. (Doc. 371 at 4–5). On

review of the briefing, the court agrees that the Agency Defendants raised that

argument sufficiently to have preserved it—barely. Because the court should have

considered that argument, the court GRANTS the motion for reconsideration and

will reconsider the Agency Defendants’ motion for summary judgment on the breach

of contract claim as to that argument.

      2. Motion for Summary Judgment

      In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving party,

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“In Alabama, when an insurance broker fails in the duties he assumes, one can sue

him . . . for breach of contract.” First Alabama Bank of Montgomery, N.A. v. First

State Ins. Co., 899 F.2d 1045, 1067 (11th Cir. 1990); see also Highlands

Underwriters Ins. Co. v. Elegante Inns, Inc., 361 So. 2d 1060, 1065 (Ala. 1978). To

prevail on a breach of contract claim, the plaintiff must establish (1) the existence of

a valid contract; (2) the plaintiff’s own performance under the contract; (3) the


                                           6
defendant’s nonperformance; and (4) that the breach of the contract caused damages.

Shaffer v. Regions Fin. Corp., 29 So. 3d 872, 880 (Ala. 2009); see Kennedy v. Boles

Investments, Inc., 53 So. 3d 60, 74 (Ala. 2010).

      The contract at issue in this case is Ramuji and the Agency Defendants’

agreement, under which the Agency Defendants agreed to procure an insurance

policy for Ramuji in exchange for a percentage of the insurance premium. The court

has determined that disputes of fact exist from which a reasonable jury could find

that the Agency Defendants breached the contract to procure insurance. But the

court must now address whether a reasonable jury could find that the Agency

Defendants’ breach caused Ramuji’s damages. Ramuji contends that the Agency

Defendants’ misrepresentations on the application caused the insurer to rescind the

policy, leaving Ramuji and its insurer without coverage for the fire at the motel and

causing its damages. As the court explained in the previous memorandum opinion,

Ramuji has presented evidence from which a reasonable jury could find those facts.

      However, it is undisputed that the insurance application included a signature

line stating: “THE UNDERSIGNED IS AN AUTHORIZED REPRESENTATIVE

OF THE APPLICANT AND REPRESENTS THAT REASONABLE INQUIRY

HAS BEEN MADE TO OBTAIN THE ANSWERS TO QUESTIONS ON THIS

APPLICATION. HE/SHE REPRESENTS THAT THE ANSWERS ARE TRUE,

CORRECT AND COMPLETE TO THE BEST OF HIS/HER KNOWLEDGE.”


                                         7
(Doc. 294-7 at 11).     Ramuji’s agent, Mr. Desai, testified that he signed the

application, even though the Agency Defendants did not give him the full application

and he never read it. (Doc. 294-1 at 5–6).

      As a general matter of contract law, Alabama courts hold that “[a] person who

signs a contract document is on notice of the terms therein and is bound thereby,

even if he or she fails to read the document. There is a general duty on the part of a

person to read the documents received in connection with any transaction.” Smith

v. First Commercial Bank of Huntsville, Inc., 962 So. 2d 221, 232 (Ala. Civ. App.

2006) (citation and quotation marks omitted). Ramuji’s agent had a duty to review

the application that he was signing. See Smith, 962 So 2d at 232. Had he done so,

he would have seen that the application contained material misrepresentations and

omissions, and he could have corrected them, ensuring that whatever insurer elected

to issue a policy had no grounds for a later rescission. He could have prevented the

Agency Defendants’ breach of the contract to procure insurance from causing the

damages that Ramuji suffered from the issuance of a policy that was due to be

rescinded.

      In light of the undisputed fact that Mr. Desai signed the application stating

that he had read the application and that the answers were true to the best of his

knowledge, Ramuji cannot establish that the Agency Defendants’ breach of the




                                          8
contract to procure insurance caused its damages. The Agency Defendants are

entitled to summary judgment on Ramuji’s breach of contract claim.

   II.     CONCLUSION

         The court GRANTS the Agency Defendants’ motion for reconsideration. On

reconsideration, the court GRANTS the Agency Defendants’ motion for summary

judgment on Ramuji’s breach of contract claim and WILL ENTER SUMMARY

JUDGMENT in favor of the Agency Defendants and against Ramuji on Count

Three. The grant of summary judgment in favor of the Agency Defendants resolves

the last remaining claim in this case. Accordingly, the court will enter a final

judgment in accordance with this memorandum opinion and order.

         DONE and ORDERED this February 24, 2020.




                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        9
